DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Status of Claims
Claims 10-16 are pending.
This communication is in response to the communication filed 2/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US2014/0359752 in view of Rentas et al. US2015/0051922 in further view of Heldman et al. US2014/0074179.
As per claim 10, Swaminathan teaches
a method for configuration of a point of care testing (POCT) system for analyzing biological samples, the method comprising: (Swaminathan fig. 1, and associated paragraphs, par. 7, 13, 16 teaches analyzers and other equipment using point of care information technology systems, the system uses processors, computer memory, wireless signals, and embodiment may be a point-of-care instrument, an analyzer, a medical instrument, a laboratory instrument in a laboratory setting, an industrial machine, an industrial device, or an industrial robot, and combinations thereof)
providing one or more point of care analyzer(s) for analyzing one or more patient sample(s); (Swaminathan par. 13, 18, 73 teaches receiving signals for commands related to the point of care instruments, here the signals are used to update the systems in real time and may be screenshots or videos of the instrument)
providing a portable computing device; (Swaminathan fig. 1 and associated paragraphs teaches the system uses smartphones, tablets, laptops)
providing a hardware management server configured for storing system parameter(s) corresponding to the one or more point of care analyzer(s); (Swaminathan par. 66, 70, 83 teaches point of care systems showing trouble codes or alerts in the event of malfunctioning, running low on reagents, needing quality control check, or needing the user's attention; here the configuration request, parameters, and updating is interpreted as the system needing troubleshooting service, the system may receive various requests including a connection request, then a user may edit setting, which in turn sends a signal to the system, and causes updating of settings, which may provide specific parameters or settings of needed services)
providing a remote configuration server; (Swaminathan fig. 1-2, and associated paragraphs, par. 56-59, 70, 83 teaches all devices and signals may be communicated to or from any other device and the ability to request and download configuration settings)
communicatively connecting the point of care analyzer(s) with the hardware management server, the portable computing device with the remote configuration server, and the remote configuration server with the hardware management server via a communication network, (Swaminathan fig. 1, and associated paragraphs teaches a laptop, smartphone, tablet, point of care device, computer, and web server connected to one another, here the devices contain hardware and software to perform the functions of the hardware management server and remote configuration server stated in par. 56-59, 70, 83)
authenticating and authorizing the portable computing device by the remote configuration server; (Swaminathan fig. 1-2, and associated paragraphs, par. 56-59, 70, 83 teaches all devices and signals may be communicated to or from any other device and the ability to request and download configuration settings; users are prompted to provide credentials such as a username and password for the remote connection, the connection may then allow access to some or all functions, settings, or options of the medical instrument, such as troubleshooting problems, editing settings, running quality control, or accessing medial information)
receiving and adapting a configuration request by the remote configuration server from the portable computing device; (Swaminathan fig. 1, 8 and associated paragraphs, par. 11, 79, 83 teaches a system connected using intranet and web servers where a user may change configurations and settings of point of care devices after authenticating and transmitting a signal, here the adapter unit may be part of a web server, which sends signals to a point of care device, the specification p. 9-10, and 19 explains that a server may encompass any physical or virtual machine, and that the hardware management server and remote configuration server may be one and the same hardware, firmware, or software unit)
transmitting the adapted configuration request by the remote configuration server to the hardware management server; receiving and processing of the configuration request by the hardware management server, the processing comprising retrieving at least one system parameter according to the configuration request, updating the at least one system parameter according to the configuration request and transmitting an analyzer update command comprising at least one analyzer parameter update to one or more point of care analyzer(s) according to the configuration request; and (Swaminathan par. 70, 83 teaches the system allows a point of care coordinator to configure one medical instrument and then instantly "copy and paste" the configuration settings to all medical instruments or a subset of the medical instruments, here a user may have the ability to request and download configuration settings and update the configuration of multiple point of care devices)
receiving the analyzer update command and updating at least one analyzer parameter according to the respective analyzer parameter update by the one or more point of care analyzer(s) (Swaminathan par. 81-83 teaches allowing access to the data and instrument management and interface system and to the one or more medical instruments) 
Swaminathan fig. 1, par. 56-59, 70, 83 teaches a communication network, various connected devices, and various functions of the systems, but may not specifically teach that the devices performing the functions above may be different devices that are not directly connected to each other. However, Rentas teaches a plurality of individual devices and specific functions (Rentas fig. 1 and associated paragraphs, par. 95 teaches a system comprising a plurality of databases, servers, computers, point of care devices, web browsers, and interfaces each with general and specific functions). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use various devices for each of the listed functions as taught by Rentas with the motivation to create a more advanced system that meets strict medical regulatory compliance requirements (Rentas par. 2-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual devices with their own functions. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Using individual devices instead of an integrated device capable of all functions may make maintaining the system easier, because if a function fails, it would be easily recognized and therefore quickly fixed. 
Swaminathan and Rentas do not appear to teach or suggest the following limitations met by Heldman, wherein the remote configuration server provides the communication connection between the portable computing device and the hardware management server; (Heldman fig. 1, and associated paragraphs, par. 80, 108 teaches database and intelligent remote systems where software communicates with remote DBS hardware, DBS hardware creates a suggested set of parameters, DBS hardware communicates data and parameters to centralized or cloud based database for analysis, and then send programming commands to the subjects IPG to change the DBS settings, also an embodiment in the reference may have one or more electronic components also filter the kinetic motion signals, and more preferably convert these signals, which are in an analog form into a digital signal for transmission to a remote receiving unit, computer or other similar device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan and Rentas to use have a remote configuration server providing communication between the portable computing device and hardware management server as taught by Heldman with the motivation to deliver reports at virtually any time where the subject and clinician are not tied to a particular appointment time and window, and the clinician can review any data at any time if desired, continuous and repeated monitoring of the subject and system's status, and delayed monitoring whereby results of changed parameters can be monitored later, which is particularly useful for symptoms that may not react to changes rapidly, i.e., during the normal clinical appointment time period (Heldman par. 108).
As per claim 11, Swaminathan, Rentas, and Heldman teach all the limitations of claim 10 and further teach exposing a hardware management server interface for communication with the remote configuration server by the hardware management server; providing an authentication and authorization unit of the remote configuration server; authenticating and authorizing the portable computing device and/or a point of care coordinator (POCC) via the portable computing device with the remote configuration server by the authentication and authorization unit (Swaminathan fig. 1, and associated paragraphs, par. 9, 41 teaches accessing a web server using a web application, here all of the devices are interconnected and may be accessed after proper authentication; Swaminathan fig. 1, 8 and associated paragraphs, par. 11, 79, 83 teaches authenticating the handheld user device located within the wireless range of the intranet network, authenticating a user of the web browser running on the handheld user device, transmitting the signal, and user ability to change configurations and settings of point of care devices).
As per claim 12, Swaminathan, Rentas, and Heldman teach all the limitations of claim 11 and further teach wherein adapting the configuration request received from the portable computing device comprising formatting and/or reformatting the configuration request to a format compatible with the hardware management server interface and adding authentication and/or authorization data to the configuration request to authenticate and authorize the remote configuration server with the hardware management server (Swaminathan par. 83 teaches user ability to change configurations and setting of point of care devices; Rentas fig. 6a-6c, par. 68 teaches retrieving configuration data for selected devices, here an example is given of a system implementing the selected interface module to convert the format of the patient test data to a format specific to the electronic health record providers' computer and controlling the network interface to transmit the converted patient test data to the electronic health record providers' computer). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to reformat a configuration request as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to reformat a configuration request. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but requires various standardization so that the data can be accurately recorded in the medical records
As per claim 13, Swaminathan, Rentas, and Heldman teach all the limitations of claim 10 and further teach communicatively connecting a first group of one or more point of care analyzer(s) with a first hardware management subserver(s); communicatively connecting a second group of one or more point of care analyzer(s) with a second hardware management subserver(s); transmitting the analyzer update command(s) by the first hardware management subserver to the one or more point of care analyzer(s) of the first group; and transmitting the analyzer update command(s) by the second hardware management subserver to the one or more point of care analyzer(s) of the second group (Rentas fig. 1 and associated paragraphs, par. 11 teaches multiple point of care devices with different data formats, where the network may connect the multiple devices and their respective data stores to the internet and therefore other networks and computers). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use multiple point of care devices and their respective sub servers as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual sub servers with each point of care device when using a plurality of point of care devices. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but requires various standardization so that the data can be accurately recorded in the medical records.
As per claim 14, Swaminathan, Rentas, and Heldman teach all the limitations of claim 13 and further teach exposing by the first hardware management subserver a first subserver interface for communication with the remote configuration server; exposing by the second hardware management subserver a second subserver interface for communication with the remote configuration server; (Swaminathan fig. 1, and associated paragraphs, par. 9, 41 teaches accessing a web server using a web application, here all of the devices are interconnected and may be accessed after proper authentication; Rentas fig. 1 and associated paragraphs teaches multiple point of care devices, here the access may be provided to multiple devices) adapting the configuration request corresponding by the remote configuration server to one or more point of care analyzer(s) to the first subserver interface; and adapting the configuration request corresponding by the remote configuration server to one or more point of care analyzer(s) of the second group to the second subserver interface (Swaminathan fig. 8 and associated paragraphs, par. 11, 79, 83 teaches authenticating the handheld user device located within the wireless range of the intranet network, authenticating a user of the web browser running on the handheld user device, transmitting the signal, and user ability to change configurations and settings of point of care devices, here the remote configuration may be made for a plurality of devices). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use multiple point of care devices and their respective sub servers as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual sub servers with each point of care device when using a plurality of point of care devices for remote configuration. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but requires various standardization so that the data can be accurately recorded in the medical records.
As per claim 15, Swaminathan, Rentas, and Heldman teach all the limitations of claim 10 and further teach providing a directory server; storing authentication and authorization data on the directory server; and sharing of authentication and authorization data between the directory server and the hardware management server and/or the first hardware management subserver and/or the second hardware management subserver for authenticating and authorizing the one or more point of care analyzer(s) and/or operator(s) of the one or more point of care analyzer(s) (Swaminathan fig. 1 and associated paragraphs, par. 80-81 teaches a plurality of devices and servers communicatively connected, authentication protocol for devices, and a list of predetermined authenticated user devices; Rentas fig. 1 and associated paragraphs, par. 11 teaches multiple point of care devices with different data formats, where the network may connect the multiple devices and their respective data stores to the internet and therefore other networks and computers, here each individual point of care analyzer may have its own authentication).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use multiple point of care devices and their respective sub servers as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual sub servers with each point of care device. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but each device would require proper authentication for HIPAA compliance.
As per claim 16, Swaminathan, Rentas, and Heldman teach a point of care testing (POCT) system for analyzing biological samples, the POCT system for analyzing biological samples configured to perform the method of claim 10 (see claim 10 rejection; Swaminathan fig. 1, and associated paragraphs, par. 7, 13, 16 teaches analyzers and other equipment using point of care information technology systems, the system uses processors, computer memory, wireless signals, and embodiment may be a point-of-care instrument, an analyzer, a medical instrument, a laboratory instrument in a laboratory setting, an industrial machine, an industrial device, or an industrial robot, and combinations thereof)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10,078,730. Although the claims at issue are not identical, they are not patentably distinct from each other because one skilled in the art would find the instant claims obvious or predictable over the reference claims.
As per claim 10, the reference application teaches
A method for configuration of a point of care testing (POCT) system for analyzing biological samples, the method comprising: providing one or more point of care analyzer(s) for analyzing one or more patient sample(s); providing a portable computing device; providing a hardware management server configured for storing system parameter(s) corresponding to the one or more point of care analyzer(s); providing a remote configuration server; communicatively connecting the point of care analyzer(s) with the hardware management server, the portable computing device with the remote configuration server, and the remote configuration server with the hardware management server via a communication network, wherein the remote configuration server provides the communication connection between the portable computing device and the hardware management server; (Claim 11 recites A method for configuration of a point of care (POC) testing system, the method comprising: providing one or more POC analyzer(s) for analyzing one or more patient sample(s), the one or more POC analyzer(s), each having an analyzer identifier for identifying the POC analyzer(s); providing a portable computing device; providing a server for storing system parameter(s) corresponding to the one or more POC analyzer(s); communicatively connecting the one or more POC analyzer(s) and the portable computing device with the server by a communication network; )
authenticating and authorizing the portable computing device by the remote configuration server; receiving and adapting a configuration request by the remote configuration server from the portable computing device; (Claim 11 recites  generating a configuration request according to the configuration command by the portable computing device, the configuration request comprising the analyzer identifier(s) of the identified POC analyzer(s))
transmitting the adapted configuration request by the remote configuration server to the hardware management server; receiving and processing of the configuration request by the hardware management server, the processing comprising retrieving at least one system parameter according to the configuration request, updating the at least one system parameter according to the configuration request (Claim 11 recites transmitting the configuration request to the server by the portable computing device; receiving the configuration request by the server; updating at least one system parameter corresponding to the identified POC analyzer(s) by the server; transmitting an analyzer update command to the identified POC analyzer(s) by the server, the analyzer update command comprising at least one analyzer parameter update; receiving the respective analyzer update command by the identified POC analyzer(s))
updating the at least one system parameter according to the configuration request and transmitting an analyzer update command comprising at least one analyzer parameter update to one or more point of care analyzer(s) according to the configuration request; (Claim 11 recites updating of at least one analyzer parameter according to the corresponding analyzer parameter update by the identified POC analyzer(s); identifying a first POC analyzer and a second POC analyzer by the portable computing device based on the corresponding analyzer identifiers; retrieving one or more system parameter(s) corresponding to the first POC analyzer by the server; updating system parameter(s) corresponding to the second POC analyzer by the server using the retrieved system parameter(s))
receiving the analyzer update command and updating at least one analyzer parameter according to the respective analyzer parameter update by the one or more point of care analyzer(s) (Claim 11 recites receiving a replacement command corresponding to a replacement of the first POC analyzer with the second POC analyzer; transmitting the replacement command to the server within the configuration request by the portable computing device, the configuration request comprising the analyzer identifiers corresponding to the first POC analyzer and the second POC analyzer; retrieving one or more analyzer parameter(s) corresponding to the first POC analyzer by the server; and transmitting the retrieved analyzer parameter(s) to the second POC analyzer by the server.)

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 2/17/2022 have been fully considered and are addressed below.
Applicant’s arguments and amendments have overcome the previous claim objections.
Applicant’s arguments have been fully considered but are not persuasive regarding the 103 rejection.
Applicant argues that the claimed invention recites updated parameters are sent to different analyzers in a manner that is not a copy and paste of a configuration and that the cited references do not teach updating and adapting the configuration into a parameter update in the web server using a remote configuration server (Remarks p. 5-8). Examiner respectfully disagrees. 
As stated in the previous Office Action, there is no mention of a “web server” or “user device” in the claims. The claims do not specifically recite that the hardware management server “translates” the confirmation request to a parameter update. Therefore, the POCT system may incorporate hardware, firmware, or software units capable of performing the functions recited in the instant claims. The specification p. 9-10, and 19 explains that a server may encompass any physical or virtual machine, and that the hardware management server and remote configuration server may be one and the same hardware, firmware, or software unit.
Swaminathan fig. 1, 8 and associated paragraphs, par. 11, 79, 83 teaches a system connected using intranet and web servers where a user may change configurations and settings of point of care devices after authenticating and transmitting a signal, here the adapter unit may be part of a web server, which sends signals to a point of care device. 
Regarding the copy and paste of a configuration, using broadest reasonable interpretation, the claims as recited may update and adapt configuration requests for one or more POC analyzers. There is no indication that the adapted configuration has to be converted to be compatible with POC analyzers that are different. Here, the adoption of a configuration request is interpreted to be an authentication and transmission of changed configuration, the updating of a POC analyzer may be interpreted to include downloading the adapted configurations and updating the POC device configurations. 
As such the claims are unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY M. PATEL/Examiner, Art Unit 3686